DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on August 8, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on August 8, 2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 5 - 8, with respect to claim rejections have been considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 7, 10 - 12, and 25 - 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 in part recites the following subject matter, emphasis added:
An apparatus comprising:
an array of sensors; each sensor including a gate structure disposed over a substrate and having an upper surface;

It is unclear how each sensor in an array of sensors has its own substrate when fig. 3 of the application shows a substrate (354) is shared by an array of sensors (350 and 351). Therefore, substrate 354 is commonly shared between each sensor (350 and 351). Claims 2 - 7, 10 - 12, and 25 - 30 each depend from claim 1 directly or indirectly and inherit the issue of claim 1, do not remedy the issue of claim 1, and are rejected. Claims 31 - 34 relies on claim 1, inherit the issue of claim 1, do not remedy the issue of claim 1, and are rejected.

Claim 1 in part recites the following subject matter, emphasis added:
An apparatus comprising:
an array of sensors; each sensor including a gate structure disposed over a substrate and having an upper surface;
a well structure disposed over the array of sensors and defining a well over the upper surface of the gate structure, wherein the well has a first characteristic diameter;

From the specification, ¶ 9 discloses the following, emphasis added:
FIGS. 4 to 25 illustrate stages in a manufacturing process for forming an array of chemical devices and corresponding well structures according to an exemplary embodiment.

As indicated from the specification, an array of chemical devices (claim 1: the array of sensors) have corresponding well structures. Thus, each chemical device (sensor) has a well structure. Therefore, claim 1 does not indicate the array of sensors having corresponding well structures as described in the specification. Furthermore, claim 1 does not find support from the specification that the collective openings (2525) in dielectric material (2155) are considered as a well structure. Claims 2 - 7, 10 - 12, and 25 - 30 each depend from claim 1 directly or indirectly and inherit the issue of claim 1, do not remedy the issue of claim 1, and are rejected. Claims 31 - 34 relies on claim 1, inherit the issue of claim 1, do not remedy the issue of claim 1, and are rejected.

Claims 1 - 7, 10 - 12, and 25 - 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper surface of the gate structure" twice, in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites "an array of sensors; each sensor including a gate structure … and having an upper surface" in line 3. It is unclear which sensor from the array of sensors is the limitation referring to. Claims 2 - 7, 10 - 12, and 25 - 30 each depend from claim 1 directly or indirectly and inherit the issue of claim 1, do not remedy the issue of claim 1, and are rejected. Claims 31 - 34 relies on claim 1, inherit the issue of claim 1, do not remedy the issue of claim 1, and are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818